Title: Jared Sparks: Notes on conversations with James Madison, 19 April 1830
From: Sparks, Jared
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 19-23, 1830
                            
                        
                        The apportionment of taxation in the old states of 3/5 for slaves was decided rather from accident,
                            than any accurate calculation. The subject caused much debate in Congress. The east and the south differed. The former was
                            for a high ratio, the latter for a low;—¼, ½, 2/3 were proposed and rejected. At length Mr Madison
                            proposed 3/5, which was accepted, & he still thinks it very near the true ratio.
                        
                            
                                
                            
                        
                    